TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00529-CR


Alexis Robledo, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 3020206, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Appellant's motion to abate the appeal for preparation of written findings of fact and
conclusions of law regarding the voluntariness of his statements is granted.  See Green v. State, 906
S.W.2d 937, 940 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West Supp.
2004).  A supplemental clerk's record containing the district court's written findings and conclusions
shall be forwarded to this Court for filing no later than March 26, 2004.
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Jon T. Evans, is ordered to tender a brief in this cause no later than April 23, 2004.  No further
extension of time will be granted.

  
				Mack Kidd, Justice 
Before Justices Kidd, B. A. Smith and Pemberton
Filed: March 11, 2004
Do Not Publish